Citation Nr: 0208571	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for residuals of a right ankle fracture.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
residuals of a right ankle fracture and assigned a 
noncompensable evaluation, effective March 1, 1998.  This 
matter was previously before the Board in September 2000 at 
which time it was remanded to the RO for further development. 

During the course of this appeal, in November 2001, the RO 
increased the evaluation for the veteran's right ankle 
disability to 10 percent, effective March 1, 1998.  However, 
inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Furthermore, because the veteran has disagreed with the 
initial rating assigned, the Board has recharacterized the 
issue as involving the propriety of the assignment of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Following the veteran's hearing before a decision review 
officer in April 1999, service connection was established for 
right shoulder and bilateral wrist disabilities.  In August 
1999, the veteran expressed disagreement with the ratings 
assigned and a statement of the case was provided to her in 
December 1999 addressing these issues.  Because a substantive 
appeal was not filed with respect to these issues, the Board 
does not have jurisdiction to address them.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2001).

In September 2000, the veteran filed a claim for an increased 
evaluation for her service-connected migraine and right ankle 
disabilities.  With respect to the right ankle claim, this 
claim is considered part and parcel of the currently pending 
appeal before the Board.  As for the migraine claim, this 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain on 
prolonged standing or walking, intermittent swelling, and 
some limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of the initial 10 
percent assigned for residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  As 
evidenced by the November 2001 rating decision and November 
2001 supplemental statement of the case, the RO has provided 
the veteran with the pertinent laws and regulations governing 
the veteran's claim and the reasons for the assignment of the 
initial 10 percent evaluation.  Also, in letters dated in 
April 2001 and July 2001, the RO specifically informed the 
veteran of the VCAA and its requirements, as well as what 
evidence it had obtained and what information the veteran 
needed to provide in the event that there were outstanding 
treatment records that VA needed to retrieve. The veteran was 
alternatively advised that she could get the records herself 
and send them to the RO.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In addition, the claims 
file contains outpatient treatment records from the 
Baltimore, VA medical center and the veteran has been 
afforded VA examinations in connection with this claim.

In light of the above, the Board finds that reasonable and 
appropriate efforts to inform and assist the veteran in 
obtaining the evidence necessary to substantiate this claim 
have been made and it appears that all existing, pertinent 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims files.  
Therefore, under these circumstances, the Board finds that 
the claim is ready to be considered on the merits.

I.  Background

The veteran's service medical records show that she twisted 
her right ankle in February 1991.  X-rays taken at that time 
were negative.  Approximately 48 hours later, the veteran 
developed pain and swelling in her right ankle while running.  
She was seen at a medical facility 12 days later and was 
assessed as having a fracture of the right fibula.  A post 
splint and crutches were prescribed.

In June 1997, the veteran filed a claim for service 
connection for a number of disabilities, to include the right 
ankle.  

At a VA examination in June 1998, the veteran reported 
experiencing intermittent pain and swelling in her right 
ankle since service.  She denied taking pain medication or 
limiting her activities.  Examination of the right ankle 
revealed no swelling, fluid, heat, erythema, tenderness, 
crepitus or laxity.  The fracture was noted to be clinically 
well healed.  Range of motion showed dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  Inversion and 
eversion were normal.  The veteran arose and stood normally 
and had a normal gait.  X-rays of the right ankle did not 
demonstrate any bony, soft tissue or joint space abnormality.  
The examiner, who did not have the veteran's claims file to 
review, diagnosed the veteran as having status post fracture, 
right ankle.

In a December 1998 rating decision, the RO granted service 
connection for status post fracture, right ankle, and 
assigned a noncompensable evaluation, effective March 1, 
1998.

VA outpatient records show that the veteran presented to a 
primary care facility for a routine physical examination in 
February 1999 and was noted to have a history of mild 
arthritis in the ankle.  She had no complaints regarding her 
right ankle at the examination and was not given a diagnosis 
with respect to the right ankle.

In a substantive appeal filed in April 1999, the veteran said 
that she experienced swelling and limping of her right ankle 
on prolonged standing, for 30 minutes or more.

The veteran testified at a hearing at the RO in April 1999 
that the problem she had with respect to her right ankle was 
on prolonged standing.  She said that on prolonged standing 
her right ankle hurt and swelled and she started to limp.  
She said that because the VA examiner who had examined her 
only had her walk a few steps after she had been sitting for 
two hours, the true extent of her right ankle disability had 
not been shown.  She said that the disability flared on 
prolonged standing and walking and that the ankle pain always 
occurred whenever she stood for prolonged periods of time, 
more than five or ten minutes.  She said the swelling 
occurred intermittently.  She also said that she experienced 
some limitation of motion.  She went on to say that these 
symptoms were more severe when she wore shoes as opposed to 
being barefoot.  She added that she worked in retail and was 
required to stand anywhere from three to eight or nine hours 
a day.  She denied having missed any time from work and said 
she would not miss work.  

A VA examination report in June 1999 reflects the veteran's 
history of intermittent pain and swelling in the right ankle, 
especially on prolonged standing, eased by rest.  It also 
notes that she took an over the counter medication for pain 
with some improvement and was forced to avoid some strenuous 
activities.  Findings regarding the right ankle showed no 
swelling, fluid, heat, erythema, tenderness, crepitus or 
laxity.  The fracture was clinically well healed.  There was 
no angulation, shortening or false motion.  Range of motion 
revealed dorsiflexion to 20 degrees and plantar flexion to 40 
degrees.  Inversion and eversion were normal.  The veteran 
arose and stood normally and had a normal gait.  She was able 
to hop normally on either foot and squat normally.  The 
report notes that the veteran wore extremely high heels.  X-
ray results revealed that the bone and joint structures 
appeared intact with no evidence of degenerative change or 
other significant abnormality.  An impression was given of 
status post fracture, right ankle.

In a June 1999 hearing officer's decision, the RO continued a 
noncompensable evaluation for the veteran's right ankle 
disability.

In August 2000, the veteran presented to a VA podiatry clinic 
complaining of lateral ankle pain for six years.  She 
described the pain as a 7 out of 10 with swelling which on 
some days prevented her from seeing her ankle bone.  She said 
that she was most comfortable in heels and that her ankle 
swelled when she wore flats.  On examination there was pain 
to palpation and edema of the lateral right ankle.  There was 
also pain with inversion right ankle and pain with 
circumduction of the right ankle.  The veteran was assessed 
as having post traumatic ankle injury, chronic pain.  She was 
given a prosthetic request for a soft ankle brace to control 
edema.  An addendum in August 2000 reveals that there was 
negative anterior drawer of the right ankle and no x-ray 
evidence of prior fracture seen, nor of osteophytes or joint 
destruction of the right ankle.  A subsequent x-ray report of 
the right ankle in August 2000 showed degenerative findings 
mild relative to the veteran's age, and no fracture, 
dislocation or other significant bone, joint or soft tissue 
abnormality.  Complaints and findings regarding the right 
ankle similar to the August 2000 outpatient record are noted 
on a September 2000 VA outpatient record.

At a VA examination in July 2001, the veteran complained of 
intermittent pain and swelling in the right ankle, 
particularly on prolonged standing and walking, eased by 
rest.  She was not on current medication and had been forced 
to avoid all strenuous activities.  The examiner, who 
reviewed the veteran's claims file, noted on examination that 
there was no swelling, fluid, heat, erythema, tenderness, 
crepitus or laxity in the right ankle.  Range of motion 
showed dorsiflexion to 15 degrees and plantar flexion to 35 
degrees.  Inversion and eversion were mildly diminished.  The 
veteran arose and stood normally.  Her gait was normal as 
were heel and toe gaits.  She hopped moderately well on her 
right foot and squatted without difficulty.  The veteran was 
diagnosed as having status post fracture, right ankle.  The 
examiner said that there was no evidence of weakened 
movement, excess fatigability or incoordination.  He also 
said that there was no evidence that these symptoms or pain 
would further decrease motion.

X-rays of the right ankle were taken in August 2001 revealing 
bone and joint structures that appeared intact with mild 
degenerative change mild relative to the veteran's age.  The 
soft tissues were unremarkable.

In a November 2001 rating decision, the RO increased the 
evaluation for the veteran's right ankle disability from 0 to 
10 percent disabling, effective March 1, 1998.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Limitation of motion findings as they pertain to the 
veteran's right ankle are noted on three post-service medical 
records.  The first record, dated in June 1998, is a VA 
examination report noting that the veteran had right ankle 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
These findings represent normal dorsiflexion and slight 
limitation of plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II (showing normal dorsiflexion to be to 20 degrees and 
normal plantar flexion to be to 45 degrees).  A VA 
examination report in June 1999 contains identical findings 
of dorsiflexion to 20 degrees and plantar flexion to 40 
degrees.  The third medical record, another VA examination 
report, is dated in July 2001 and shows right ankle 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  
Based on these findings, showing normal to slight limitation 
of motion, the veteran is not entitled to a more than 
moderate level of disability under Code 5271, even after 
considering functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to functional loss, the evidence is consistent 
in showing that the veteran has experienced periodic right 
ankle pain beginning with the date of the grant of service 
connection.  In her statements as well as hearing testimony, 
the veteran has been consistent in her complaints of right 
ankle pain and intermittent swelling on prolonged standing 
and walking.  VA medical records from as early as June 1998 
also reflect these complaints.  Objective findings at a VA 
podiatry clinic in August and September 2000 revealed pain to 
palpation of the lateral right ankle.  The veteran was 
diagnosed as having post traumatic ankle injury with chronic 
pain.  These records also reflect findings of edema of the 
right lateral ankle and show that the veteran had been 
prescribed a soft ankle brace to control the swelling.  
Although swelling is not a symptom listed under 38 C.F.R. 
§ 4.40 and § 4.45 regarding functional loss, it is analogous 
to functional loss and therefore should be considered in 
assessing the veteran's overall disability picture as it 
pertains to the right ankle.  38 C.F.R. § 4.20. 

Even considering that, as reflected above, the veteran's pain 
and swelling may sometimes result in some additional 
functional loss (see 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7), the Board is unable to conclude that the 
veteran's right ankle disability results in more than overall 
moderate limitation of motion.  The veteran has not 
complained of, nor have any symptoms other than intermittent 
pain and swelling been identified, which impede function.  In 
fact, the VA examiner in July 2001 opined that as far as the 
ankle was concerned, there was no evidence of weakened 
movement, excess fatigability or incoordination.  He added 
that there was no evidence that symptoms such as these or 
pain would further decrease motion.

It is important to keep in mind that the percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease 
and injuries and their residual conditions in civil 
occupations.  Generally the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  The veteran testified in April 1999 that 
she worked in retail and was required to stand anywhere from 
three to eight hours a day.  She also said that in the past 
12 months she had not missed any days from work due to her 
right ankle and she would not miss work.  She said that she 
took an over the counter medicine to control the pain and 
would switch legs whenever she needed to so as to take the 
pressure off her right ankle.  Thus, although the veteran 
takes measures to alleviate her right ankle symptoms at work, 
her right ankle disability does not warrant a higher than 10 
percent evaluation when considering that this disability has 
not caused her to miss any time from work, let alone 
considerable loss of working time as the rating schedule 
contemplates.  § 4.1.

The Board notes that recent x-ray reports in 2000 and 2001 
reflect findings of mild degenerative changes in the right 
ankle.  Assuming that these findings are residuals of the 
veteran's inservice right ankle injury and therefore part of 
her service-connected disability, the Diagnostic Codes 
pertaining to arthritis, Diagnostic Codes 5003 and 5010, 
direct that the rating be based on limitation of motion of 
the appropriate diagnostic code(s) for the specific joint 
involved.  This directive has thus been satisfied since the 
veteran is appropriately rated under Code 5271 for limitation 
of motion of the right ankle.  38 C.F.R. § 4.71a.

A higher than 10 percent evaluation is not assignable under 
any other potentially applicable diagnostic code since there 
is no evidence that the right ankle disability has resulted 
in, or in disability comparable to, ankylosis (Diagnostic 
Codes 5270 and 5272) or malunion of the ankle (Diagnostic 
Code 5373).  Therefore, there is no other potentially 
applicable diagnostic code that is appropriate for rating 
this disability on a schedular basis.  See generally, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, there is no showing that the veteran's right 
ankle disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that this disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  As noted above, the 
veteran testified in April 1999 that she has not missed any 
time from her job in retail as a result of her right ankle 
disability.  Moreover, this condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
claim for a higher initial evaluation to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Inasmuch as the current 10 percent evaluation has been 
assigned effective the date of the grant of service 
connection, and since this represents the greatest degree of 
disability shown since then for the reasons expressed above, 
specific consideration of "staged rating" is unnecessary.  
See Fenderson, supra.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation in excess of the initial 10 
percent assigned for residuals of a right ankle fracture is 
denied.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

